Citation Nr: 0631552	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which declined to reopen the veteran's claim of entitlement 
to service connection for bilateral sensorineural hearing 
loss.

The veteran and his wife testified at the RO before a 
hearing officer in June 2004 and before the undersigned 
Veterans Law Judge via videoconferencing technology in May 
2006.  Transcripts of the hearings have been associated with 
the record.


FINDINGS OF FACT

1.  In a rating decision of April 1992, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral sensorineural hearing loss; the veteran did not 
appeal that decision.

2.  The evidence received since the April 1992 RO decision 
is cumulative or redundant of evidence previously of record.


CONCLUSIONS OF LAW

1.  The April 1992 RO decision denying service connection 
for bilateral sensorineural hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2006).

2.  New and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
bilateral sensorineural hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b) (1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the present case, the veteran's request to reopen was 
received in November 2001, after the enactment of the VCAA.  
A letter dated in July 2002, before the initial 
adjudication, informed the veteran that his claim had been 
previously been denied and indicated that he must submit new 
medical proof to show that the claimed disability was caused 
or aggravated by active military service.  The RO requested 
records showing treatment of the claimed disability from the 
time the veteran was in service to the present, showing that 
a current disability exists and its medical relationship to 
an injury, disease, or event in service.  The letter also 
discussed the evidence necessary to substantiate a claim for 
service connection.  The letter also provided information 
regarding how VA would assist the veteran in obtaining 
evidence supportive of his claim.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
May 2006.  Neither the veteran nor his representative has 
identified any additional evidence or information which 
could be obtained to support reopening of the claim for 
service connection.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO initially denied the veteran's claim of entitlement 
to service connection for bilateral sensorineural hearing 
loss because hearing loss was not shown in service or within 
one year after service.  

Of record at the time of the RO's April 1992 decision were 
the veteran's service medical records.  They show that the 
veteran's hearing was normal at enlistment and on discharge.  

The record also included the veteran's claim that he had 
hearing loss due to noise exposure in service.  The record 
also included a statement received in March 1992 that the 
veteran had fired weapons in service without ear protection.

Also of record at the time of the April 1992 decision was an 
August 1991 statement from J.L.S, M.D., who indicated that 
the veteran was initially seen in 1970 for a hearing 
impairment which was thought to be due to noise exposure.  
He indicated that the hearing loss had progressed in both 
ears without further noise exposure, and that it was 
questionable whether the entire amount of hearing loss was 
due to noise exposure.  

The evidence added to the record since the April 1992 RO 
decision includes statements by the veteran.  He indicates 
that he was exposed to the noise from various weapons during 
his service, and that he was not afforded hearing 
protection.  He stated that his hearing loss began in the 
1960s.

The veteran also submitted copies of letters he had written 
to his mother during his military training.  They relate 
that he fired weapons on the rifle range, to include 
bazookas and machine guns.  He also indicated that he 
participated in combat training.  

At the June 2004 RO hearing, the veteran's wife testified 
that the veteran had often complained that she mumbled, and 
he had made the same complaints to his first wife.  

At the May 2006 hearing, the veteran testified that he was 
exposed to weapons noise in service.  

As noted above, the veteran's initial claim of entitlement 
to service connection for bilateral sensorineural hearing 
loss was denied in April 1992 because hearing loss was not 
shown in service or within one year after discharge.  The 
evidence added to the record since the April 1992 RO 
decision does not include competent evidence of hearing loss 
in service or within one year thereafter, or evidence 
linking hearing loss to service.  The veteran submitted 
letters written to his mother during his military service, 
and they do indicate that he was exposed to noise.  However, 
the report of in service noise exposure is cumulativeof the 
veteran's February 1992 claim of impairment due to noise 
exposure in 1952 and a March 1992 statement reflecting his 
report that he had to fire every Air Force weapon without 
hearing protection.  While the veteran has asserted that he 
had difficulty hearing shortly after service, the evidence 
does not show treatment for hearing loss until 1970, many 
years after service.  

In sum, the evidence added to the record since the April 
1992 denial does not relate to an unestablished fact 
necessary to substantiate the claim.  The evidence, even if 
sworn, is cumulative.  The veteran has also submitted 
documents indicating noise induced hearing loss, a copy of 
an August 1991 statement from Dr. S., and evidence that he 
has a diagnosis of sensorineural hearing loss.  The August 
199 statement is a copy of a document previously submitted 
and is redundant.  Evidence confirming sensorineural hearing 
loss due to noise exposure is cumulatie as it had previously 
been established that the veteran had hearing loss due to 
noise exposure.  Documents relating to the cause of hearing 
loss are not provative as it had been established that the 
veteran had a noise induced hearing loss.  Accordingly, none 
of the evidence added to the file since the April 1992 RO 
decision is new and material for the purpose of reopening 
the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented.


ORDER

The application to reopen the claim of entitlement to 
service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


